NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 6, 2016* 
                                  Decided June 1, 2016 
                                              
                                          Before 
 
                         JOEL M. FLAUM, Circuit Judge 
                          
                         DANIEL A. MANION, Circuit Judge 
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 15‐1669 
 
KAMAT M. DAMANI,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division.   
      v.                                           
                                                  No. 12 C 9862 
SIMER SP, INC., et al.,                            
      Defendants‐Appellees.                       Rebecca R. Pallmeyer, 
                                                  Judge. 
 
                                        O R D E R 

       Kamat Damani appeals a judgment entered upon a jury verdict for his former 
employer, the owners of a Subway franchise, in this suit under the Americans with 
Disabilities Act, 42 U.S.C. §§ 12102, 12112. He also challenges the grant of summary 
judgment against him on his claim of defamation under Illinois law. We affirm. 



                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐1669                                                                         Page 2 
 
        Damani sued Simer SP, Inc., Pinakin Patel, and Shilpa Patel, alleging that he was 
fired in 2012 from their Subway franchise because of his disability (mental health 
issues). He had worked as a food preparer for nearly half a year. He asserted violations 
of the Fair Labor Standards Act, see 29 U.S.C. §§ 201–219, the Illinois Wage Payment and 
Collection Act, see 820 ILCS 115/1, the Americans with Disabilities Act, see 42 U.S.C. 
§§ 12102, 12112, and defamation under Illinois law. According to Damani, the 
defendants refused to pay him for excess hours worked as well as bonuses that he was 
promised for increasing the franchise’s profits. He adds that he was falsely accused of 
stealing $100 from the cash register and that he was told that he was fired because other 
workers thought he was disabled and were afraid of his disability. He also says he was 
told by two employees that a sign posted in the restaurant stated that he was fired for 
stealing.   

       Shortly before the lawsuit proceeded to trial, he accepted an offer of judgment 
under Federal Rule of Civil Procedure 68 for his FLSA and IWPCA claims. Soon 
thereafter, the district court granted summary judgment for the defendants on his 
defamation claim, explaining that he had offered “no non‐hearsay evidence” that the 
sign calling him a thief existed or that the defendants made any defamatory statements.                 

        Damani’s disability discrimination claim proceeded to trial. Damani testified that 
he told his manager about his mental health issues at the beginning of his employment, 
when he was struggling to complete the online training. The defendants presented 
testimony from the manager and two other employees, all who asserted that they never 
knew about Damani’s mental health issues. According to one of the employees, Damani 
told him that he was taking pain medication for his back but had not hinted at any 
mental health issues. These witnesses also disputed Damani’s contention that he was 
fired; they said that Damani had quit. 

       At two points during the trial, the judge allowed the jurors to send her questions 
for the witnesses. After Damani’s testimony, the judge received one question asking 
about Damani’s diagnosis. She also received a second question seeking clarification of a 
lawyer’s reference to another lawsuit. At a sidebar the judge determined that the 
question about Damani’s diagnosis was irrelevant—a point on which counsel agreed—
and that the reference to another lawsuit was a miscommunication. The jury returned a 
verdict for the defendants. The district court then denied Damani’s subsequent, pro se 
motion for a new trial under Federal Rule of Civil Procedure 59.   

     Damani’s brief on appeal is difficult to parse, but we can discern three 
arguments. First he generally challenges the grant of summary judgment on his 
No. 15‐1669                                                                            Page 3 
 
defamation claim. But the district court correctly concluded that Damani offered no 
evidence that the defendants made defamatory statements about him. As the court 
explained, his statement about his colleagues’ viewing of the sign at Subway that 
labeled him a thief was inadmissible hearsay. See Cody v. Harris, 409 F.3d 853, 858–60 
(7th Cir. 2005); Haywood v. Lucent Techs., Inc., 323 F.3d 524, 533 (7th Cir. 2003).   

       Damani also argues that the judge should have answered the two questions 
posed by the jurors. The judge properly declined to answer the first question about 
Damani’s diagnosis. For any claim under the ADA, medical evidence of a diagnosis is 
not required to prove disability. See EEOC v. AutoZone, Inc., 630 F.3d 635, 643–44 
(7th Cir. 2010); Fredricksen v. United Parcel Serv., Co., 581 F.3d 516, 521 (7th Cir. 2009). To 
show that he was disabled under the “regarded as” prong, Damani needed to prove 
that his employer believed he had an impairment that substantially hindered his ability 
to work, but the impairment did not actually so limit him. See Miller v. Illinois Dep’t of 
Transp., 643 F.3d 190, 195–97 (7th Cir. 2011); Nese v. Julian Nordic Constr. Co., 405 F.3d 
638, 642–43 (7th Cir. 2005). For the second question about a previous lawsuit, the judge 
did respond that the reference to a prior lawsuit was a miscommunication, and Damani 
does not suggest how that response was insufficient.     

       Finally, Damani asserts that he wanted all of his claims to proceed to trial and 
that his recruited lawyers should not have accepted the Rule 68 offer of judgment for 
the claims about his unpaid wages. But he waived those arguments by not developing 
them and by raising them for the first time only in his reply brief. See Frey v. EPA, 751 
F.3d 461, 466 n.2 (7th Cir. 2014); Seitz v. City of Elgin, 719 F.3d 654, 656 n.3 (7th Cir. 2013).           

                                                                                       AFFIRMED.